TEXAS COURT OF CRIMINAL APPEALS
                    AT AUSTIN TEXAS               ~E~EIVED ~~
                                             COU~I OF CRIMINAL APPEALS

                                                     AUG 26 2015
                     HR-83,253-01



          RONAL$ WHIT _DUBOSE,        APPLICANT. .
                                                 Th1s document contains some
                           v.                    pages that are of poor quality
          THE STATE OF TEXAS,         APPELLEE at the time of imaging.




               Out of the 25th District Court
. ,;
                   Guadalupe County, Texas
             Trial Court Cause No.07~i246-CR-A
       On Application for Writ of Habeas Corpus
          ··,,
                   TEX~C.CRIM.P. art.11.07




             APPLICANT 'iS MOTION TO COMPEL
                       J




                               RONALD WHIT DUBOSE,#1753794
                               ELLIS UNIT- APPLICANT; PRO SE
                               1697 FM 980
                               HUNTSVILLE, TEXAS 77343



                           1
                            JURISDICTION
   This Court has jurisdiction of this case TEX.C.CRIM.P. ART.·'

4.04.
                                 I.
                         GROUNDS OF REVIEW

   Applicant filed a Writ of Habeas Corpus ·in the 25th District

Court of Guadalupe County, Texas •.· Thereafter, said court, . prior
to making a finding of fact anq'~onclusion of law, sent the writ

up to this Honorable Court for.review. This Honorable Court issued

an ORDER to the said District    C9ur~,    ordering said court to hold
                                  l


a hearing on the issues within the said writ and thereafter,

send them up to this Honorable    Court~    The said District Court

Clerk sent this Honorable Court a supplemental clerk's record

without allowing applicant the chance to read or file a rebuttal

ther.eto, prior to said records being sent up to this Honorable

             .
Court. Thus, denying applicant
                            .
                               his rights·· to due process and

equal protection of the law. The subject matter of the information

sent up to this Honorable Court was to be the testimony of Applicant's

trial Counsel,   wh~Applicant   asserted in the writ to be ineffective.

To deny applicant-the right to see what was said and allow applicant

a chance to view and rebutt any unture allegations/testimony

breaches applicant's constitutional rights secured under the

U.S. and Texas Constitution. For these reasons, applicant's requesting

that this Court remand this case back to the trial court to allow

applicant his rights to due process. That a copy of the supplemental

record thereto, be provided to applicant \vithout charge. That

the en~ire record in this case be provided to applicant free

of charge, due to applicant being indigent and without funds.

                                      2
That all further proceedings in this Honorable Court be STAYED
until applicant has had the chance to obtain a copy of said records
and thereafter file a meaningful rebuttal if one is necessary.
Thereafter, that the case be. sent back up to this Honorable Court
for further exhaustive review.

                                       P   R A Y E   R

   Applicant prays this Honorable Court will see the need to
allow applicant to stay any futther proceedings in this case
and remand this case back to the trial court to allow applicant
to obtain a copy of the supplemental records and the records
sent up to this Honorable Court, and thereafter,. file a meaningful
rebuttal if one.,is needed. That this Honorable Court would ORDER
this J?istrict Clerk of Guadalupe County, Texas to provide applicant
         '·-
a free·~~PY of the supplemental records ~nd a copy of~the entire
       .·:~~.;~:-> -
record,'s~~·ri\.· up to this Honorable Court for review, free of charge
           ;·   .. l '   .••
                          '.,  ..
due to appli~~~t being an indigent prisoner without funds or
any way of making money. Applicant requests any other relief

that this ~onorable Court deems just in reaching the ends of
justice in this matter.




                         TEXAS 77343



                                              3
                        UNSWORN DECLARATION

   I, Ronald Whit DuBose, swear under the penalty of perjury
that the statements made in the foregoing Motion to Compel are
true and correct to the best of my knowledge and understanding.
Executed on this the   /1     day of August 2015.

£.JfJwE~
RONALD WHIT DuBOSE,#1753794
APPLICANT, PRO SE


                       CERTIFICATE OF SERVICE
   This is to certify that a true and correct original copy of
the foregoing Motion to Compel has been mailed by U.S. Mail to
the Clerk of the Court of Criminal Appeals, and to the District
Clerk of Guadalupe County, Texas, on this the         ~~ day of August
2015~




F~lJM~
RONALD WHIT DuBOSE,:rJ53194
APPLICANT, PRO SE
O.B. ELLIS UNIT
1697 FM 980
HUNTSVILLE, TEXAS 77343




                                   4



                                 ---~-- --~---··--------·-----
                               WR-83,253-01
                        ''"1

Dear Honorable Clerk,                          August   I 1 . ,2015
   Please find enclosed for filing Applicant's Motion To Compel.
Please file same and set this matter before the Honorable Court
              .   ,;.

for ruling. I thank you for your time and efforts in this matter •



.Respectfully submitted,


~tJJ;J~@1L
RONALD WHIT DuBOSE,# 1753794
APPLICANT, PRO SE
O.B. ELLIS UNIT
1697 FM 980
HUNTSVILLE, TEXAS 77343


cc:rwd/file


                                                           -!!1'::
                                                           /;53-.i... :
                                                               ·-·~·--
                                                          __,,..,::-. :
                                                           >,'~: